EXHIBIT 10.10


CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT ("Agreement"), is made as of December 6, 2007, between
P.A.M. Transportation Services, Inc. ("Company"), a Delaware corporation, and
Manuel J. Moroun ("Consultant").
 
WHEREAS, Consultant serves as a member of the Board of Directors of Company
("Board"); and
 
WHEREAS, Consultant is an executive with a wide range of business experience and
skills; and
 
WHEREAS, Company desires to have the benefit of Consultant's knowledge and
experience in a consulting capacity; and
 
WHEREAS, Consultant desires to provide consulting services to Company on the
terms and subject to the conditions set forth in this Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the sufficiency of
which is hereby acknowledged, the parties hereto hereby agree as follows:
 
1. Consulting Arrangement. Company hereby retains and engages Consultant to
perform consulting services for and on behalf of Company, from the date hereof
until the Consulting Term (as hereinafter defined) is terminated in accordance
with the terms and conditions hereinafter set forth, and Consultant hereby
accepts such engagement.
 
(a) Duties as Consultant. Consultant, upon reasonable notice, shall furnish to
Company consulting services which shall include consultation and advice as to
management and operation of the Company and such other consulting activities as
Company may reasonably request and as are reasonably acceptable to Consultant
pursuant to this Agreement. Subject to any fiduciary duties Consultant owes to
Company by virtue of being a member of the Board, Consultant shall be free to
engage in any other employment or businesses whatsoever.
 
(b) Fees. In consideration for the services rendered under this Section 1,
Company shall pay Consultant a sum of One Hundred Thousand and NO/100s Dollars
($100,000.00) per year, payable beginning September 1 and on each December 1,
March 1, June 1 and September 1 thereafter (the "Quarterly Compensation") until
the end of the Consulting Term, as hereinafter defined.
 
 
 

--------------------------------------------------------------------------------

 
(b) Independent Contractor. Consultant's services pursuant to this Section 1
shall be rendered as an independent contractor and shall not constitute
Consultant as an employee or agent of Company for any purpose, including but not
limited to entitlement to participation in any benefits available to employees
of Company; provided, however, that the foregoing shall not (i) be construed as
modifying or eliminating any of Consultant's rights to receive benefits from the
Company which arise under any other agreement between Company and Consultant, or
(ii) prohibit Consultant from receiving any options or shares under the
Company's stock option plan that may, from time to time, be granted to
Consultant by the Board or in consideration of Consultant acting as a member of
the Board. Although the Company may specify the results to be achieved by
Consultant, the Company shall not control or direct Consultant as to the details
or means by which such results are accomplished. Further, Consultant shall be
solely responsible for the payment of any federal, state or local income or
payroll taxes attributable to the fees to be paid under this Agreement and shall
hold the Company, its officers, directors and employees harmless from any
liability arising from the failure to pay such taxes.
 
(c) Expenses. Company shall reimburse Consultant for any reasonable and
necessary expenses incurred by him in connection with the performance of his
services hereunder.
 
2. Term. The term of this Agreement as it relates to consulting services
performed by Consultant pursuant to Section 1 shall be for a period of one (1)
year from the date hereof (the "Initial Term") and shall be automatically
renewed for subsequent one (1) year periods (each a "Subsequent Term") until
terminated pursuant to the provisions set forth in Section 3 (the Initial Term
and each Subsequent Term shall be collectively referred to herein as the
"Consulting Term").
 
3. Termination. This Agreement shall terminate on the earlier of (1) 5 years
from the date hereof; (2) death of the Consultant; (3) disability of the
Consultant; or (4) mutual agreement. Upon the termination of this Agreement,
payment of all compensation to Consultant, including Quarterly Compensation
shall cease, except as otherwise agreed by the parties.
 
4. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of Arkansas.
 
5. Notices. All notices, demands and requests given or required to be given by
either party hereto to the other party shall be in writing. All such notices,
demands and requests shall be deemed to have been properly given if served in
person, sent by registered or certified mail, return receipt requested, postage
prepaid, sent by telefacsimile (and receipt confirmed) or by prepaid nationally
recognized overnight delivery service providing proof of delivery, addressed as
follows:
 
If to Company:
 
 
 
 
If to Consultant:
P.A.M. Transportation Services, Inc
297 West Henri Detonti Boulevard Tontitown, AR 72770
Attn: Robert Weaver, CEO
FAX: (479) 361-5473
 
Manuel J. Moroun
12225 Stephens Road
Warren, MI 48089
FAX: (586) 759-2220

 
 
 

--------------------------------------------------------------------------------

 
Notices, demands and requests sent pursuant to this section shall be deemed to
be received if received by telefacsimile (and receipt confirmed), by person, on
the date of delivery, by registered or certified mail, three (3) business days
after mailing, and if sent by prepaid overnight delivery service, on the next
business day.
 


6. Contents of Agreement, Amendment and Assignment. This Agreement sets forth
the entire understanding between the parties hereto with respect to the subject
matter hereof and cannot be changed, modified or terminated except upon written
amendment executed by the parties hereto. All of the terms and provisions of
this Agreement shall be binding upon and inure to the benefit of and be
enforceable by the successors and assigns of the parties hereto, except that the
duties, responsibilities and rights (including all rights to receive payment) of
Consultant hereunder are of a personal nature and shall not be assignable in
whole or in part by Consultant.
 
7. Severability. If any provision of this Agreement or application thereof to
anyone under any circumstances is adjudicated to be invalid or unenforceable,
such invalidity or unenforceability shall not affect any other provision or
application of this Agreement which can be given effect without the invalid or
unenforceable provision or application.
 
8. Non-Waiver of Default. Any failure of any party hereto, on one or more
occasions, to enforce and require the strict keeping and performance of any of
the terms and conditions of this Agreement shall not constitute a waiver of any
such terms or conditions at any future time and shall not prevent such party
from insisting on the strict keeping and performance of such terms and
conditions at any later time.
 
9. Captions. The captions or headings of the Sections or other subdivisions
hereof are inserted only as a matter of convenience or for reference and shall
have no effect on the meaning of the provisions hereof
 
10. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 

 
COMPANY
By:
/s/ Robert W. Weaver
     
CONSULTANT
 
/s/ Manuel J. Moroun
 
Manuel J. Moroun, an individual
   

